Name: Commission Regulation (EC) No 225/97 of 6 February 1997 amending Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: information and information processing;  cultivation of agricultural land;  agricultural structures and production;  distributive trades;  production;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R0225Commission Regulation (EC) No 225/97 of 6 February 1997 amending Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products Official Journal L 037 , 07/02/1997 P. 0001 - 0001COMMISSION REGULATION (EC) No 225/97 of 6 February 1997 amending Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Articles 3 (4), 36 (6), 39 (7) and 81 thereof,Whereas Commission Regulation (EC) No 1294/96 (3), as corrected by Regulation (EC) No 2050/96 (4), lays down detailed rules for the application of Regulation (EEC) No 822/87, in particular as regards harvest, production and stock declarations relating to wine products;Whereas checks on Article 1 of Regulation (EC) No 1294/96 have revealed differences between the various language versions as compared with the definition in force prior to that Regulation; whereas it should be stipulated that the harvest declaration is to be submitted by the producer of the grapes; whereas, consequently, this should be indicated to avoid any ambiguity;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Article 1 (1) of Regulation (EC) No 1294/96 is hereby replaced by the following:'1. Natural or legal persons or groups of such persons who produce grapes, hereinafter referred to as "harvesters", shall submit each year to the competent authorities designated by the Member States a harvest declaration in the administrative unit specified, containing at least the information specified in Table A of Annex I and, where appropriate, Table Aa of Annex I.Member States may, where appropriate, authorize the presentation of one declaration per holding.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 2 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 166, 5. 7. 1996, p. 14.(4) OJ No L 274, 26. 10. 1996, p. 17.